Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5-10, 12, 14-23 are pending.  Claims 21-23 are new.  Claims 1, 10, 19 are amended.
Response to Arguments
Applicant’s arguments, see remarks, filed 7/22/2022, with respect to the claims 1, 3, 5-10, 12, 14-23 have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious transmitting, by the network computing device to the client computing device, a pose data stream corresponding to a pose of a VR participant computing device of the plurality of VR participant computing devices, the pose data stream comprising pose data from the VR participant computing device corresponding to the selected viewpoint,  wherein the downloadable VR content does not include pose data, and the downloadable VR content is transmitted by the network computing device prior to the pose data stream being transmitted to the client computing device; the plurality of viewpoints comprises a plurality of VR participant viewpoints corresponding to the plurality of VR participants within the VR environment; the selected viewpoint comprises a VR participant viewpoint among the plurality of VR participant viewpoints corresponding to a VR participant within the VR environment; and the pose data stream comprises a live pose data stream corresponding to the VR participant.
Claims 10 and 19 are similarly allowable for at least the reasons above.  Hence, the dependent claims are allowable.  Therefore, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616